PER CURIAM.
Based upon our consideration of the briefs and oral argument and our review of the record on appeal we are of the opinion that defendant has failed to demonstrate reversible error. The information filed on November 13, 1972, charging defendant with a lewd and lascivious act upon a person under the age of fourteen years, charged the defendant with a new crime and was not grounded on the same conduct or criminal episode previously contained in Count II of the information filed on February 11, 1972 and nolle prossed on July 14, 1972. See F.R.Cr.P. 3.191(h)(2), 33 F.S.A.; Bryant v. Blount, Fla.App.1972, 261 So.2d 847. Moreover, the defendant was not properly charged with a criminal offense until November 13, 1972. See Schroeder v. State, Fla.App.1971, 252 So.2d 270.
Affirmed.
CROSS and MAGER, JJ., and SMITH, D. C., Associate Judge, concur.